

114 S1060 IS: Pell Grant Protection Act
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1060IN THE SENATE OF THE UNITED STATESApril 22, 2015Ms. Hirono (for herself, Mr. Markey, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve the Federal Pell Grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pell Grant Protection Act.
 2.PurposeThe purpose of this Act is to restore the role of Federal Pell Grants as the foundational Federal investment in higher education, in order to strengthen the economy of the United States by improving opportunities for low-income students to complete higher education and join the middle class.
 3.FindingsCongress finds the following: (1)Federal Pell Grants provided under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) (referred to in this Act as Federal Pell Grants) have historically been the fundamental Federal investment in helping low-income students pay for college and enter the middle class.
 (2)In the 1979–1980 academic year, the maximum Federal Pell Grant paid for 77 percent of the average cost of attendance at an in-State, 4-year institution of higher education. However, in the 2014–2015 academic year, the maximum Federal Pell Grant covered less than one-third of that average cost of attendance.
 (3)The program providing Federal Pell Grants already acts as a quasi-entitlement, in which both mandatory funding and discretionary funding combine to maintain a maximum Federal Pell Grant amount.
 (4)The Congressional Budget Office reports on any overall financial surplus or shortfall in the funding provided for the Federal Pell Grant program. However, in recent years, in order to meet the maximum Federal Pell Grant level with the provided level of funding, Congress has made cuts to the program through imposing additional eligibility requirements for Federal Pell Grants and limiting the availability of year-round Federal Pell Grants, causing significant uncertainty and reducing access to higher education for millions of hardworking college students.
 (5)Removing the Federal Pell Grant program from the uncertainty of the congressional discretionary appropriations process will improve student access to, and the affordability of, higher education.
			4.Funding the federal pell grant program through mandatory appropriations
 (a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended— (1)in paragraph (2), by adding at the end the following:
					
 (C)(i)For fiscal year 2016 and each succeeding fiscal year, there are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary to provide, in combination with any amounts separately appropriated under subparagraph (A)(ii), Federal Pell Grants under this section in the amount specified in subparagraph (A) to all eligible students.
 (ii)The amounts made available by clause (i) for any fiscal year shall be available beginning on October 1 of that fiscal year, and shall remain available through September 30 of the succeeding fiscal year.; and
 (2)by striking paragraph (7). (b)Effective dateThe amendments made by subsection (a) shall apply with respect to Federal Pell Grants awarded under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) for award year 2016–2017 and each succeeding award year.
			